20/20DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/20/2022 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 9/20/2022. Claims 1, 2, 4-9, and 11-19 are currently pending, with claims 3 and 10 being cancelled from consideration. Claims 16-19 are new claims. The earliest effective filing date of the present application is 9/29/2017.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.


Claim Objections
4.	Claim 1, 2, 4-8, and 16-19 is objected to because of the following informalities:  
Claim 1 recites:
    PNG
    media_image1.png
    98
    611
    media_image1.png
    Greyscale

The list is missing the term “and” after the last comma and “an” is ungrammatical before surplus.
  Appropriate correction is required.

Claim Rejections -35 USC §101
5.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1, 2, 4-9, and 11-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1, 2, 4-7, and 16-19 are directed toward an apparatus (machine). Claims 8, 9, and 11-14 are directed to a process (method). Claims 15 is directed toward a non-transitory computer readable storage medium (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1, 2, 4-9 and 11-19 are directed toward the judicial exception of an abstract idea. Independent claims 8 and 15 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. An information processing apparatus comprising: 
at least one memory configured to store instructions; and
at least one processor configured to execute the instructions to:
acquire a position of a product by analyzing an image in which the product and a shelf label are imaged; 
acquire a position of the shelf label by analyzing the image; 
associate the product and the shelf label with each other on a basis of a relation between the acquired position of the product and the acquired position of the shelf label;
determine a consistency in a correspondence relation between the product and the shelf label; and
output at least one of a shift in the position of the shelf label, a lack of the shelf label, an surplus of the shelf label as a determination result of the consistency in the correspondence relation.
The Applicant's Specification titled "	Information Processing Apparatus, Information Processing Method, And Program" emphasizes the business need for data analysis, "The present invention has been made in view of the above problems. One object of the present invention is to provide a technology of easily determining whether or not a shelf label is correctly associated with a product on a product shelf of a store, with high accuracy." (Spec. [0006]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 8, and 15 are directed to the abstract idea of for acquiring product position from an image, acquiring label position from an image, associating the product and the shelf label based on acquired data, determine a consistency between the product and the label, and outputting the determined results of the consistency, which is considered certain methods of organizing human activity and/or mental process because the bolded claim limitations pertain to (i) commercial or legal interactions; and/or (ii) mental process. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of data analysis for product and shelf label consistency. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite acquiring and associating, position of products and shelf labeling, and determining and outing a consistency, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mental processes because the limitations recite acquiring a position of a product and position of a shelf label based on an image (observation), associating the acquired positions with the product and shelf label (evaluation), determine a consistency between the product and shelf label (judgment), and output a determination result of the consistency (opinion); which is "observations, evaluations, judgments, and opinions," expressly categorized under mental processes.    See MPEP §2106.04(a)(2)(III).
Dependent claims 2, 4-7, 9, 11-14, and 16-19 further reiterate the same abstract ideas with further embellishments, such as acquiring product information, shelfing information, and pricing information; outputting data types; and determine based on comparison of information, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8, and 15.


Regarding Step 2A [prong 2]
Claims 1, 2, 4-9 and 11-19 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 8 and 15) include the following additional elements which do not amount to a practical application:
Claim 1. An information processing apparatus comprising: 
at least one memory configured to store instructions; and
at least one processor configured to execute the instructions to:
acquire a position of a product by analyzing an image in which the product and a shelf label are imaged; 
acquire a position of the shelf label by analyzing the image; 
associate the product and the shelf label with each other on a basis of a relation between the acquired position of the product and the acquired position of the shelf label;
determine a consistency in a correspondence relation between the product and the shelf label; and
output at least one of a shift in the position of the shelf label, a lack of the shelf label, an surplus of the shelf label as a determination result of the consistency in the correspondence relation.
The bolded limitations recited above in independent claim 1 (Similarly claims 8 and 15 also including a computer and a non-transitory computer readable medium.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an memory, processor, computer, and non-transitory computer readable medium, which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "Fig. 2 is a diagram illustrating a configuration of the computer 1000 that realizes the information processing apparatus 10. The computer 1000 includes a bus 1020, a processor 1040, a memory 1060, a storage device 1080, an input and output interface 1100, and a network interface 1120. The bus 1020 is a data transmission path for causing the processor 1040, the memory 1060, the storage device 1080, the input and output interface 1100, and the network interface 1120 to transmit and receive data to and from each other. A method of connecting the processor 1040 and the like to each other is not limited to a bus connection. The processor 1040 is a processor realized by a central processing unit (CPU), a graphics processing unit (GPU), and the like. The memory 1060 is a main storage realized by a random access memory (RAM) and the like. The storage device 1080 is an auxiliary storage realized by a hard disk drive (HDD), a solid state drive (SSD), a memory card, a read only memory (ROM), or the like." (Spec. [0018]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 8 and 15) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for acquiring product position from an image, acquiring label position from an image, associating the product and the shelf label based on acquired data, determine a consistency between the product and the label, and outputting the determined results of the consistency and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention collects of product and shelving information, analysis of product and shelving information and display of consistency results of product and shelving information on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2, 4-7, 9, 11-14, and 16-19, merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8, and 15 respectively, for example, claim 2 (similarly claim 9) wherein the at least one processor is further configured to execute the instructions to: acquire product information associated with the product by analyzing the image; acquire shelf label- product information described in the shelf label by analyzing the image; and determine the consistency in the correspondence relation between the product and the shelf label on a basis of a relation between the acquired product information and the acquired shelf label-product information; claim 4 (similarly claim 11) wherein the at least one processor is further configured to execute the instructions to: acquire a standard price associated with the product; acquire a product price described in the shelf label; and determine whether or not the product price described in the shelf label is within a price range of the standard price associated with the product; claim 5 (similarly claim 12) wherein the at least one processor is further configured to execute the instructions to: determine whether or not a product to be surveyed is present in products in the image; and in a case where the product to be surveyed is present, output a product price described in a shelf label corresponding to the product to be surveyed; claim 6 (similarly claim 13) wherein the at least one processor is further configured to execute the instructions to: determine whether or not a product to be surveyed is present in products in the image; and in a case where the product to be surveyed is present, output a product price described in a shelf label corresponding to another product present around the product to be surveyed; and claim 7 (similarly claim 14) wherein the at least one processor is further configured to execute the instructions to determine whether or not an arrangement order of products based on the product information coincides with an arrangement order of the products based on the shelf label-product information; claim 16 determine whether a difference between the acquired position of the product and the acquired position of the shelf label is larger or equal to a reference value and thereby detecting the shift in the position of the shelf label; claim 17 determine whether there is a product which has no association with a shelf label and thereby detecting the lack of the shelf label; claim 18 determine whether there is a shelf label which has no association with a product and thereby detecting the surplus of the shelf label; and claim 19 control one or more cameras to capture the image; receive the image captured by the one or more cameras and, based on the received image: determine, by image analysis, a distance between the acquired position of the product and the acquired position of the shelf label, determine whether the distance is less than a threshold, and determine the consistency based at least on whether the distance is determined to be less than the threshold, but these features only serve to further limit the abstract idea of independent claims 1, 8, and 15, furthermore, merely using/applying to a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1, 2, 4-9, and 11-19 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 8 and 15) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. An information processing apparatus comprising: 
at least one memory configured to store instructions; and
at least one processor configured to execute the instructions to:
acquire a position of a product by analyzing an image in which the product and a shelf label are imaged; 
acquire a position of the shelf label by analyzing the image; 
associate the product and the shelf label with each other on a basis of a relation between the acquired position of the product and the acquired position of the shelf label;
determine a consistency in a correspondence relation between the product and the shelf label; and
output at least one of a shift in the position of the shelf label, a lack of the shelf label, an surplus of the shelf label as a determination result of the consistency in the correspondence relation.
The bolded limitations recited above in independent claim 1 (Similarly claims 8 and 15 also including a computer and a non-transitory computer readable medium.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of memory, processor, computer, and non-transitory computer readable medium. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a memory, a processor, computer, and a non-transitory computer readable medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor and computer see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for non-transitory computer-readable medium and memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for memory, a processor, computer, and a non-transitory computer readable medium, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer.  Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2, 4-7, 9, 11-14, and 16-19 merely recite further additional embellishments of the abstract idea of independent claims 1, 8, and 15 respectively, for example: claim 2 (similarly claim 9) acquire product information associated with the product by analyzing the image; acquire shelf label- product information described in the shelf label by analyzing the image; and determine the consistency in the correspondence relation between the product and the shelf label on a basis of a relation between the acquired product information and the acquired shelf label-product information; claim 4 (similarly claim 11) acquire a standard price associated with the product; acquire a product price described in the shelf label; and determine whether or not the product price described in the shelf label is within a price range of the standard price associated with the product; claim 5 (similarly claim 12) determine whether or not a product to be surveyed is present in products in the image; and in a case where the product to be surveyed is present, output a product price described in a shelf label corresponding to the product to be surveyed; claim 6 (similarly claim 13) determine whether or not a product to be surveyed is present in products in the image; and in a case where the product to be surveyed is present, output a product price described in a shelf label corresponding to another product present around the product to be surveyed; claim 7 (similarly claim 14) determine whether or not an arrangement order of products based on the product information coincides with an arrangement order of the products based on the shelf label-product information; claim 16 determine whether a difference between the acquired position of the product and the acquired position of the shelf label is larger or equal to a reference value and thereby detecting the shift in the position of the shelf label; claim 17 determine whether there is a product which has no association with a shelf label and thereby detecting the lack of the shelf label; claim 18 determine whether there is a shelf label which has no association with a product and thereby detecting the surplus of the shelf label; and claim 19 control one or more cameras to capture the image; receive the image captured by the one or more cameras and, based on the received image: determine, by image analysis, a distance between the acquired position of the product and the acquired position of the shelf label, determine whether the distance is less than a threshold, and determine the consistency based at least on whether the distance is determined to be less than the threshold. Specifically, see for image analysis and cameras, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer.
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8, and 15 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1, 2, 4-9, and 11-19 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 7-9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatenable by W.O. 2015/140851 A1 to Sakuma et al. (“Sakuma”) in view of U.S. Pat. Pub. No. 2017/0286773 to Skaff et al. (“Skaff”).

9.	With regards to claim 8 (Similarly claims 1 and 15), Sakuma disclosed the imitations of,
acquiring a position of a product by analyzing an image in which the product and a shelf label are imaged (See [P. 3, l. 11-18] discussing the first specifying unit (122), which specifics the product and the arrangement of the product based on the captured image.);
acquiring a position of the shelf label… (See [P. 3, l. 19-24] discussing the second specifying unit (123), which specifics the display information in which the specified arrangement position is associated. The examiner is interpreting display information to include the label.);
associating the product and the shelf label with each other on a basis of a relation between the acquired position of the product and the acquired position of the shelf label (See [P. 3, l. 11-24] discussing the association of the installation position and the production with the specified arrangement position, merchandise information and the shelf label.);
determining consistency in a correspondence relation between the product and the shelf label (See [P. 3, l. 25-32] discussing the determination unit determining whether the specified display information and the specified product information are different. The examiner is interpreting this difference as a consistency.); and
output …as a determination result of the consistency in the correspondence relation. (See [P. 3, l. 25-32] discussing the output unit that outputs the fact from the determination unit, e.g., message or image on a display.).
Sakuma is silent on the limitation of,
acquiring position of a shelf label1 by analyzing the image 
at least one of a shift in the position of the shelf label, a lack of the shelf label, and a surplus of the shelf label as a result
However, Skaff teaches at [0073] and [0153] that it would have been obvious to one of ordinary skill in the inventory art to include analyzing an image for label position information and determining at least one of a shift in the position of the shelf label, a lack of the shelf label, and a surplus of the shelf label (See [0073] discussing preforming image analysis and segmenting to detect individual price tags or product labels on the shelf and [0153] discussing using the image analysis to identify a missing price tag or product label.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include analyzing an image for label position information and determining at least one of a shift in the position of the shelf label, a lack of the shelf label, and a surplus of the shelf label, as disclosed by Skaff. One of ordinary skill in the art would have been motivated to make this modification in order to improve estimates of product availability (Skaff [0032]).  
	
10.	With regards to claim 9 (Similarly claim 2), Sakuma disclosed the imitations of,
acquiring product information associated with the product … (See [P. 3, l. 19-24] discussing the second specifying unit (123), which specifics the installation position information and the product information. The examiner is interpreting display information to include the label.);
acquiring shelf label-product information described in the shelf label …(See [P. 3, l. 19-24] discussing the second specifying unit (123), which specifics the installation position information and the product information. The examiner is interpreting display information to include the label.), and
determining the consistency in the correspondence relation between the product and the shelf label on a basis of a relation between the acquired product information and the acquired shelf label-product information (See [P. 3, l. 25-32] discussing the determination unit determining whether the specified display information and the specified product information are different. The examiner is interpreting this difference as a consistency.).
Sakuma is silent on the limitation of,
acquiring information by analyzing the image 
However, Skaff teaches at [0073] that it would have been obvious to one of ordinary skill in the inventory art to include analyzing an image for label position information (See [0073] discussing preforming image analysis o and segmenting to detect individual price tags or product labels on the shelf.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include analyzing an image for label position information and determining at least one of a shift in the position of the shelf label, a lack of the shelf label, and a surplus of the shelf label, as disclosed by Skaff. One of ordinary skill in the art would have been motivated to make this modification in order to improve estimates of product availability (Skaff [0032]).  

11.	With regards to claim 14 (Similarly claim 7), Sakuma discloses on the imitations of,
determining whether or not an arrangement order of products based on the product information coincides with an arrangement order of the products based on the shelf label-product information (See [P. 3, l. 39-P. 4, l. 7] discuss the determination whether a specified display information is different from the specified product information, i.e., is the arrangement of the product on the shelf different from the shelf label.).2

12.	With regards to claim 16, Sakuma is silent on the imitations of,
determine whether a difference between the acquired position of the product and the acquired position of the shelf label is larger or equal to a reference value and thereby detecting the shift in the position of the shelf label. 
However, Skaff teaches at [0089] and [0108] that it would have been obvious to one of ordinary skill in the inventory art to include determining whether a difference between the acquired position of the product and the acquired position of the shelf label is larger or equal to a reference value and thereby detecting the shift in the position of the shelf label (See [0108] discussing the inventory monitoring including confidence levels on each shelf position metric and [0089] discussing the measuring based on a fixed point of distances for identifier’s shelf location and the product location. The examiner is interpreting confidence levels as thresholds.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include determining whether a difference between the acquired position of the product and the acquired position of the shelf label is larger or equal to a reference value and thereby detecting the shift in the position of the shelf label, as disclosed by Skaff. One of ordinary skill in the art would have been motivated to make this modification in order to improve estimates of product availability (Skaff [0032]).  
	
13.	With regards to claim 17, Sakuma discloses on the imitations of,
determine whether there is a product which has no association with a shelf label and thereby detecting the lack of the shelf label.
However, Skaff teaches at [0073] that it would have been obvious to one of ordinary skill in the inventory art to include determining whether there is a product which has no association with a shelf label and thereby detecting the lack of the shelf label (See [0073] discussing preforming image analysis on and segmenting to detect individual price tags or product labels on the shelf and [0153] discussing using the image analysis to identify a missing price tag or product label.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include determining whether there is a product which has no association with a shelf label and thereby detecting the lack of the shelf label, as disclosed by Skaff. One of ordinary skill in the art would have been motivated to make this modification in order to improve estimates of product availability (Skaff [0032]).  

14.	With regards to claim 18, Sakuma discloses on the imitations of,
determine whether there is a shelf label which has no association with a product (See [p. 4, l. 3-7] discussing detecting that the label is different from the actual product. Examiner is interpreting this as the label having no association with the product. and thereby detecting the surplus of the shelf label (See [P. 3, l. 25-32] discussing the output unit that outputs the fact from the determination unit, e.g., message or image on a display.).  

15.	With regards to claim 19, Sakuma discloses on the imitations of,
control one or more cameras to capture the image (See [p. 2, l. 2-11] discussing the capturing of the photograph being done by a camera.); 
receive the image captured by the one or more cameras (See [p.4, l. 42-44] discussing the camera outputting the capture image to the management device.) and, based on the received image: 
Sakuma is silent on the imitations of,
determine, by image analysis, a distance between the acquired position of the product and the acquired position of the shelf label, 
determine whether the distance is less than a threshold, and 
determine the consistency based at least on whether the distance is determined to be less than the threshold.
However, Skaff teaches at [0073], [0089], and [0108] that it would have been obvious to one of ordinary skill in the inventory art to include determining, by image analysis, a distance between the acquired position of the product and the acquired position of the shelf label, determining whether the distance is less than a threshold, and determining the consistency based at least on whether the distance is determined to be less than the threshold (See [0108] discussing the inventory monitoring including confidence levels on each shelf position metric, [0089] discussing the measuring based on a fixed point of distances for identifier’s shelf location and the product location, and [0073] discussing preforming image analysis o and segmenting to detect individual price tags or product labels on the shelf. The examiner is interpreting confidence levels as thresholds.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include determining, by image analysis, a distance between the acquired position of the product and the acquired position of the shelf label, determining whether the distance is less than a threshold, and determining the consistency based at least on whether the distance is determined to be less than the threshold, as disclosed by Skaff. One of ordinary skill in the art would have been motivated to make this modification in order to improve estimates of product availability (Skaff [0032]).  

16.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatenable by Sakuma and Skaff in view of U.S. Pat. Pub. No. 2005/0192858 to Mueller et al. (“Mueller”).

17.	With regards to claim 11 (similarly claim 4), Sakuma disclosed the imitations of,
acquiring a product price described in the shelf label (See [P. 2, l. 34-46] discussing the display information including product information such as name and price and [P. 3, l. 19-24] discussing the second specifying unit (123), which specifics the installation position information and the product information. The examiner is interpreting display information to include the label.), and
Sakuma and Skaff are silent on the limitation of,
acquiring a standard price associated with the product, 
determining whether or not the product price described in the shelf label is within a price range of the standard price associated with the product.
However, Mueller teaches at [0029] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to acquire the standard price of a product (See [0029] discussing the receiving of the retail pricing information from the distributor.) and compare it with the product price (See [0029] discussing a comparison of the wholesale price and the suggested retail price.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma and Skaff to include the ability to acquire the standard price of a product and compare it with the product price, as disclosed by Mueller. One of ordinary skill in the art would have been motivated to make this modification in order to determine profit margins (Mueller [0029]).  
	

18.	Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatenable by Sakuma and Skaff in view of U.S. Pat. Pub. No. 20170103515 to Hulth et al. (“Hulth”).

19.	With regards to claim 12 (Similarly claim 5), Sakuma is silent on the imitations of,
determining whether or not a product to be surveyed is present in products in the image, 
in a case where the product to be surveyed is present, the output unit further outputs a product price described in a shelf label corresponding to the product to be surveyed.
However, Hulth teaches at [0013], [0024]-[0028], [0186], and [0191]-[0192] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to determines whether or not  a product to be surveyed is present in products in the image (See [0024]-[0028] discussing determination if the spot is empty and [0191]-[0192] discussing the determination if there are products in position (302) from the image.) and in a case where the product to be surveyed is present, the output unit further outputs a product price described in a shelf label corresponding to the product to be surveyed (See [0186] discussing outputting of electronic labels based on position situations. See also [0013] discussing electronic labels including pricing information.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include the ability to analyze an image for label information, as disclosed by Hulth. One of ordinary skill in the art would have been motivated to make this modification in order to maximize sales by promoting certain products and/or to improve logistics of the store (Hulth [0002]).  

20.	With regards to claim 13 (Similarly claim 6), Sakuma is silent on the imitations of,
determining whether or not a product to be surveyed is present in products in the image, 
in a case where the product to be surveyed is present, the output unit further outputs a product price described in a shelf label corresponding to another product present around the product to be surveyed.
However, Hulth teaches at [0013], [0024]-[0028], [0186], and [0191]-[0192] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to determines whether or not  a product to be surveyed is present in products in the image (See [0024]-[0028] discussing determination if the spot is empty and [0191]-[0192] discussing the determination if there are products in position (302) from the image.) and in a case where the product to be surveyed is present, the output unit further outputs a product price described in a shelf label corresponding to another product present around the product to be surveyed (See [0186] discussing outputting of electronic labels based on position situations, see generally [0188]-[0195] on different present situations. See specifically [1093] discussing detecting the space next to the full product position is empty (305). See also [0013] discussing electronic labels including pricing information.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Sakuma to include the ability to analyze an image for label information, as disclosed by Hulth. One of ordinary skill in the art would have been motivated to make this modification in order to maximize sales by promoting certain products and/or to improve logistics of the store (Hulth [0002]).  

Response to Arguments
21.	Applicant’s arguments, see Remarks, filed 9/20/2022, with respect to the rejection(s) of claim(s) 1-10, and 12-15 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 1, 2, 7-9, and 14-19 by Sakuma and Skaff; claims 4 and 11 by Sakuma, Skaff, and Mueller; and claims 5, 6, 12, and 13 Sakuma, Skaff, and Hulth.

22.	Applicant's arguments, see Remarks, filed 9/20/2022, with respect to 35 U.S.C. §101  have been fully considered but they are not persuasive.
Applicant argues the claims are directed to a technical improvement. Examiner disagrees. Applicant points to prior art in the argument for technical improvement. MPEP 2106.05 (I) states:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d). 

The claims are directed to a business problem (improving accuracy) with a business solution (comparing different values). Any improvement found in the claim is an improvement to the abstract idea itself, rather than a technological improvement. Here, Applicant is merely using computer technologies and “image analysis” as tools to implement the functions of the abstract idea; further, under a mental process analysis the image analysis is part of the abstract idea and not an additional element. Applicant has not improved the function of the computer technologies or image analysis, but merely used them to compare different values than the prior art Applicant cites. 
Applicant argues under Step 2B that the claims a directed to “significantly more.” Examiner disagrees. Applicant points to MPEP §2106.05(e) stating “indicates that a claim is patent eligible for including meaningful limitations, such as an inventive concept, which requires an analysis that is broader than that of MPEP 2106.05(a)-(d) as MPEP 2106.05(I)(A) describes that the "inventive concept" inquiries include considering that ‘[l]imitations that the courts have found to qualify as 'significantly more' when recited in a claim with a judicial exception include: ... [a]dding a specific limitation other than what is well-understood, routine, conventional activity in the field...’.” However, the whole phrase from MPEP §2106.05(e) reads “The phrase ‘meaningful limitations’ has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole.” The question is then do the “additional elements provide an inventive concept”? The memories, the process, and the computer in combination are used as computers are used. Applicant has shown no way in which these additional elements provide the inventive concept. 
Apllicant states “The rejection alleges that claim features are directed to "methods of organizing human activity", "mental process", and "commercial/legal interactions." See pages 4 and 5 of the Office Action.” However, the previous action specifically states 
    PNG
    media_image2.png
    360
    631
    media_image2.png
    Greyscale
. Not all groupings were including and a detailed analysis of why the claims fall within the groupings was provided. Applicant argues that the this is an expansion of the groupings, it is not see above, because inventory as claimed in the independents is clearly part of sales activities. Applicant argues that the abstract idea could not be “practically preformed” in a human mind. Examiner disagrees. Clerks/workers of grocery stores have been noticing products and labels and making determinations about the labels and the products such as misplaced, mislabeled, out of stock, over stocked, or etc. Examiner maintains position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is using plain text to provide context.
        2 Examiner notes that no action is associated with the determination, e.g., outputting.